DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 and 13-14 are pending
Claims 9-12 and 15-16 are withdrawn from consideration
Claims 13-16 are new
Claims 5-8 are currently amended
Claims 1-8 and 13-14 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 12/09/2020, 03/04/2022, and 04/12/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-8 and 13-14 in the reply filed on 05/04/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:  Paragraph 16 is missing a period at the end.  Appropriate correction is required.
The disclosure is objected to because of the following informalities:  Paragraph 18 states ‘pure water production unit for evaluation 2,  By contrasting the’ on lines 1-2 of page 6 and instead should recite ‘pure water production unit for evaluation 2.  By contrasting the’ on lines 1-2 of page 6 for further clarity.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 5 states “a TOC removing apparatus”.  Examiner suggests including the full abbreviation of the limitation “TOC” followed by the acronym ‘TOC’ for the first instance.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Lines 2-3 states “between the measurement points based on total organic carbon concentration values” and instead should state “between the plurality of measurement points based on the total organic carbon concentration values” for further clarity.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Lines 2-3 states “between the measurement points based on total organic carbon concentration values” and instead should state “between the plurality of measurement points based on the total organic carbon concentration values” for further clarity.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Lines 3-4 states “a plurality of the TOC removing apparatuses, and the plurality of TOC removing apparatuses are installed in series, and the plurality of TOC removing apparatuses include”.  Examiner suggests to amend the limitation to further recite “a plurality of the TOC removing apparatus, and the plurality of the TOC removing apparatus are installed in series, and the plurality of the TOC removing apparatus include” for further clarity and to maintain consistency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “measuring means for measuring total organic carbon concentration” on line 7 of claim 1, “analysis means that analyzes total organic carbon concentration values” on line 2 of claim 2, “the analysis means” on lines 1-2 of claim 3, “the analysis means” on lines 1-2 of claim 4, “supply control means that controls supply” on line 2 of claim 5, “the analysis means.” on line 3 of claim 5, “supply control means that controls supply” on line 2 of claim 13, “the analysis means.” on line 3 of claim 13, “supply control means that controls supply” on line 2 of claim 14, and “the analysis means.” on line 3 of claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi Yukio et al. (JP 2016107249 A) (hereinafter “Yukio”) (see attached English description).

Regarding Claim 1:
Yukio teaches a water treatment management apparatus for use in operation management of a water treatment system (see FIG. 1, an ultrapure water production system 10 further including a recovered water treatment system 11, a main ultra-pure water production system 13, a sub-ultra-pure water production system 14, and a point of use 12) (see paragraphs 1, 11, 13 and 25), comprising:
a pure water production unit for evaluation to which water to be supplied to the water treatment system is supplied as target water (see FIG. 1, a main ultra-pure water production system 13 and/or a sub-ultra-pure water production system 14), the pure water production unit for evaluation including a TOC removing apparatus for performing a unit operation of removing total organic carbon components (see FIG. 1, a main ultra-pure water production system 13 and/or a sub-ultra-pure water production system 14.  Additionally, the main ultrapure water production system 13 further includes a primary pure water system 131, a primary pure water tank 132 and a secondary pure water system 133, wherein the primary pure water system 131 combines activated carbon treatment, reverse osmosis membrane treatment, ion exchange treatment, and ultraviolet oxidation treatment) (see paragraphs 25, 31-33 and 37); and
measuring means for measuring total organic carbon concentration at a plurality of measurement points in the pure water production unit for evaluation (first detection means and second detection means) (see FIG. 1, a TOC total 5), the plurality of measurement points including an inlet and an outlet of the pure water production unit for evaluation (see (see paragraphs 12, 13, 15, 21, 29, 37 and 39-41).

Regarding Claim 2:
Yukio teaches the water treatment management apparatus according to claim 1, further comprising analysis means that analyzes total organic carbon concentration values measured at the plurality of measurement points to evaluate the target water (Examiner’s note:  independent claim 1 is an apparatus claim and includes structural components such as a TOC removing apparatus, measuring means and analysis means which are all taught and disclosed by Yukio) (see FIG. 1, first and/or second detection means are connected to a control device 7) (see paragraphs 12-13 and 29-30).

Regarding Claim 3:
Yukio teaches the water treatment management apparatus according to claim 2, wherein the analysis means calculates a total organic carbon removal ratio between the measurement points based on total organic carbon concentration values measured at the plurality of measurement points, and evaluates the target water based on the total organic carbon removal ratio (Examiner’s note:  independent claim 1 is an apparatus claim and includes structural components such as a TOC removing apparatus, measuring means and analysis means which are all taught and disclosed by Yukio) (see FIG. 1, first and/or second detection means are connected to a control device 7) (see paragraphs 12-13 and 29-30).

Regarding Claim 4:
Yukio teaches the water treatment management apparatus according to claim 2, wherein the analysis means calculates a total organic carbon removal ratio between the measurement points based on total organic carbon concentration values measured at the plurality of measurement points, and evaluates the target water based on a temporal change of at least one of the total organic carbon concentration values and the total organic carbon removal ratio (Examiner’s note:  independent claim 1 is an apparatus claim and includes structural components such as a TOC removing apparatus, measuring means and analysis means which are all taught and disclosed by Yukio) (see FIG. 1, first and/or second detection means are connected to a control device 7) (see paragraphs 12-13 and 29-30).

Regarding Claim 5:
Yukio teaches the water treatment management apparatus according to claim 2, further comprising supply control means that controls supply of the target water to the water treatment system based on an evaluation result by the analysis means (see FIG. 1, valves V1, V2) (see FIG. 2, valves V1, V2 and V10) (see paragraphs 12, 26-27, 30 and 41).

Regarding Claim 6:
Yukio teaches the water treatment management apparatus according to claim 1, wherein the pure water production unit for evaluation includes, as the TOC removing apparatus, at least one of a reverse osmosis membrane device and an ultraviolet oxidation device (see FIG. 1, a main ultra-pure water production system 13 and/or a sub-ultra-pure water production system 14.  Additionally, the main ultrapure water production system 13 further includes a primary pure water system 131, a primary pure water tank 132 and a secondary pure water system 133, wherein the primary pure water system 131 combines activated carbon treatment, reverse osmosis membrane treatment, ion exchange treatment, and ultraviolet oxidation treatment) (see paragraphs 25, 31-33 and 37).

Regarding Claim 7:
Yukio teaches the water treatment management apparatus according to claim 1, wherein the pure water production unit for evaluation includes a plurality of the TOC removing apparatuses, and the plurality of TOC removing apparatuses are installed in series, and the plurality of TOC removing apparatuses include at least one of a reverse osmosis membrane device and an ultraviolet oxidation device (see FIG. 1, a main ultra-pure water production system 13 and/or a sub-ultra-pure water production system 14.  Additionally, the main ultrapure water production system 13 further includes a primary pure water system 131, a primary pure water tank 132 and a secondary pure water system 133, wherein the primary pure water system 131 combines activated carbon treatment, reverse osmosis membrane treatment, ion exchange treatment, and ultraviolet oxidation treatment) (see paragraphs 25, 31-33 and 37).

Regarding Claim 8:
Yukio teaches the water treatment management apparatus according to claim 1, wherein the water treatment system is an ultrapure water production system or a pure water production system (see FIG. 1, an ultrapure water production system 10 further including a recovered water treatment system 11, a main ultra-pure water production system 13, a sub-ultra-pure water production system 14, and a point of use 12) (see paragraphs 1-2, 5, 11, 13 and 25).

Regarding Claim 13:
Yukio teaches the water treatment management apparatus according to claim 3, further comprising supply control means that controls supply of the target water to the water treatment system based on an evaluation result by the analysis means (see FIG. 1, valves V1, V2) (see FIG. 2, valves V1, V2 and V10) (see FIG. 1, first and/or second detection means are connected to a control device 7) (see paragraphs 12-13, 26-27, 29-30 and 41).

Regarding Claim 14:
Yukio teaches the water treatment management apparatus according to claim 4, further comprising supply control means that controls supply of the target water to the water treatment system based on an evaluation result by the analysis means (see FIG. 1, valves V1, V2) (see FIG. 2, valves V1, V2 and V10) (see FIG. 1, first and/or second detection means are connected to a control device 7) (see paragraphs 12-13, 26-27, 29-30 and 41).


Other Reference Considered
XIAOQIANG TANG (CN 201362623 Y) teaches a system and method for monitoring raw water, RO water and ultrapure water at the same time.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773